Name: 2001/499/EC: Commission Decision of 3 July 2001 amending Decisions 2000/639/EC and 2000/773/EC on the Community's financial contribution to the Member States' BSE monitoring programmes for 2001 (notified under document number C(2001) 1748)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  EU finance;  economic geography
 Date Published: 2001-07-04

 Avis juridique important|32001D04992001/499/EC: Commission Decision of 3 July 2001 amending Decisions 2000/639/EC and 2000/773/EC on the Community's financial contribution to the Member States' BSE monitoring programmes for 2001 (notified under document number C(2001) 1748) Official Journal L 181 , 04/07/2001 P. 0036 - 0039Commission Decisionof 3 July 2001amending Decisions 2000/639/EC and 2000/773/EC on the Community's financial contribution to the Member States' BSE monitoring programmes for 2001(notified under document number C(2001) 1748)(2001/499/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/12/EC(2), and in particular Article 24 thereof,Whereas:(1) Commission Decision 2000/639/EC of 13 October 2000 on the list of programmes for the monitoring of BSE qualifying for a financial contribution from the Community in 2001(3), as amended by Decision 2000/773/EC(4), establishes the list of programmes for the monitoring of BSE qualifying for a financial contribution from the Community for 2001, as well as the proposed rate and amount of the contribution for each programme. All Member States' BSE monitoring programmes are included in that list.(2) Decision 2000/773/EC approved the BSE monitoring programmes presented for 2001 by the Member States.(3) Decision 2000/773/EC also establishes the maximum amount of financial participation by the Community for each programme. It provides that the financial participation by the Community should be at the rate of 100 % of the cost (VAT excluded) of the purchase of test kits and reagents up to a maximum of EUR 30 per test for tests carried out between 1 January and 31 December 2001 in certain target groups (namely dead-on-farm animals, emergency slaughtered animals and animals found sick at normal slaughter).(4) Provision was also made under Decision 2000/773/EC for review by 1 July 2001 to establish the financial participation by the Community for the period 1 July to 31 December 2001 for tests carried out on healthy slaughtered animals.(5) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(5), as amended by Regulation (EC) No 1248/2001(6), sets out a new BSE monitoring programme in bovine animals. Under the new monitoring programme, monitoring in certain target groups of bovine animals not entering the food chain will be expanded and the age limit will be reduced. Furthermore, all bovine animals over 30 months of age slaughtered for human consumption will have to be monitored, with the possibility for Austria, Finland and Sweden of carying out a reduced monitoring on those animals. Regulation (EC) No 999/2001 will apply from 1 July 2001.(6) According to the reports submitted by the Member States pursuant to Article 20 of Decision 2000/773/EC, the cost of the purchase of test kits and reagents is below the maximum of EUR 30 per test, as set out in Article 18 of that Decision.(7) In view of the expanded BSE monitoring programme introduced by Regulation (EC) No 999/2001, it is necessary to revise the maximum amount of financial participation by the Community for each programme, as set out in Decisions 2000/639/EC and 2000/773/EC. Furthermore, and taking also into account the cost of the purchase of test kits and reagents as reported by Member States, the conditions for the financial contribution for monitoring in all target groups should be revised.(8) It has become apparent that the estimates of the maximum amount of Community financing that could be allocated to each programme may have to be adjusted during the implementation of the programmes in order to take account of the actual needs of each Member State. The review must however be carried out without increasing the total amount of contribution by the Community. To facilitate the review, each Member State should send in a monthly report on the progress of the programme and the costs incurred.(9) Furthermore, the model for the final reports should be harmonised to ensure that appropriate and comparable data is received from the Member States at the end of the reporting period.(10) Decisions 2000/639/EC and 2000/773/EC should therefore be amended accordingly.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2000/639/EC is amended as follows:1. in Article 1, the following paragraph 3 is added: "3. The maximum amounts of financial participation by the Community for each monitoring programme may be reviewed in the light of the reports referred to in Article 20 of Decision 2000/773/EC. However, the total contribution by the Community shall not exceed EUR 65850000."2. The Annex is replaced by the text in Annex I to this Decision.Article 2Decision 2000/773/EC is amended as follows:1. in Article 2(2) "EUR 197700" is replaced by "EUR 1742000";2. in Article 3(2) "EUR 171000" is replaced by "EUR 2748000";3. in Article 4(2) "EUR 321000" is replaced by "EUR 2203000";4. In Article 5(2) "EUR 3450000" is replaced by "EUR 17143000";5. in Article 6(2) "EUR 90000" is replaced by "EUR 264000";6. in Article 7(2) "EUR 1136000" is replaced by "EUR 3436000";7. in Article 8(2) "EUR 4800000" is replaced by "EUR 18339000";8. in Article 9(2) "EUR 210000" is replaced by "EUR 6469000";9. in Article 10(2) "EUR 2500000" is replaced by "EUR 3638000";10. in Article 11(2) "EUR 82500" is replaced by "EUR 204000";11. in Article 12(2) "EUR 1260000" is replaced by "EUR 5245000";12. in Article 13(2) "EUR 180000" is replaced by "EUR 566000";13. In Article 14(2) "EUR 306000" is replaced by "EUR 446000";14. in Article 15(2) "EUR 577800" is replaced by "EUR 609000";15. in Article 16(2) "EUR 270000" is replaced by "EUR 2798000";16. Article 18 is replaced by the following: "Article 18The financial participation by the Community for the programmes approved in Articles 2 to 16 shall be:- at the rate of 100 % of the cost (VAT excluded) of the purchase of test kits and reagents up to a maximum of EUR 30 per test for tests carried out between 1 January and 30 June 2001 on animals referred to in Article 1(1) and (2) of Commission Decision 2000/764/EC(7),- at the rate of 100 % of the cost (VAT excluded) of the purchase of test kits and reagents up to a maximum of EUR 15 per test for tests carried out between 1 July and 31 December 2001 on animals referred to in Annex III, Chapter A, Part I, points 2.1, 3 and 4.1 to Regulation (EC) No 999/2001,- at the rate of 100 % of the cost (VAT excluded) of the purchase of test kits and reagents up to a maximum of EUR 15 per test for tests carried out between 1 July and 31 December 2001 on animals referred to in Annex III, Chapter A, Part I, points 2.2, 4.2 and 4.3 to Regulation (EC) No 999/2001."17. in Article 19, the following paragraph 2 is added: "2. The maximum amounts of financial participation by the Community for each monitoring programme may be reviewed in the light of the reports referred to in Article 20 of Decision 2000/773/EC. However, the total contribution by the Community shall not exceed EUR 65850000.";18. Article 20(b) is replaced by the following: "(b) to forwarding a monthly report to the Commission on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period,";19. Article 20(c) is replaced by the following: "(c) to forwarding a final report by 1 June 2002, at the latest, on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January to 31 December 2001. The report shall contain at least the information set out in the Annex,";20. An Annex, consisting of the text set out in Annex II to this Decision, is added.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 3, 6.1.2001, p. 27.(3) OJ L 269, 21.10.2000, p. 54.(4) OJ L 308, 8.12.2000, p. 35.(5) OJ L 147, 31.5.2001, p. 1.(6) OJ L 173, 27.6.2001, p. 12.(7) OJ L 305, 6.12.2000, p. 35.ANNEX I"ANNEXLIST OF PROGRAMMES FOR THE MONITORING OF BSEProposed rate and amount of the Community financing contribution>TABLE>"ANNEX II"ANNEX>PIC FILE= "L_2001181EN.003903.TIF">"